DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered.
Response to Amendment
Claims 1 and 3-6 are pending. Claims 8-11, and 13-20 have been canceled. Claims 1 and 3 have been amended. The prior art rejections are maintained with revisions in view of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller (US 2018/0186067) [parallel references to US 62/442896 which Buller claims priority to will be presented inside of {}] in view of LaBossiere (US 2014/0358273) and Elfstroem (US 2016/0311021).

Buller teaches the method substantially as claimed. Buller does not disclose determining a location of a depressed area of the build surface based on the determined topography of the build surface, filling in the depressed area in order to reduce variations in the topography of the build surface; and wherein the filling in the depressed area comprises: (a) depositing a layer of build material over a depressed area of the build surface; and (b) fusing at least a portion of the layer of build material at the depressed area of the build surface with the converging energy 
However, in the same field of endeavor of three dimensional printing, LaBossiere teaches 
a method of fabricating an object by additive manufacturing, comprising: measuring the topography of a build surface and identifying areas that are depressed relative a desired substantially flat surface ([0028-29]); and filling in the depressed areas in order to reduce variations in the topography of the build surface (printing a planarizing part as a support structure, [0030]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buller to modifying an additive manufacturing process based on the determined topography as taught by [0030] of LaBossiere because [0168] of Buller {[0133]} teaches that a particular layer may deviate from the planned construction and [0030] of LaBossiere teaches how to correct that.
Additionally, while Buller teaches determining a height of the first mark based on the length of the footprint, however, it is not clear how that is determined.
However, in the same field of endeavor of three dimensional printing, Elfstroem teaches determining a height in relation to a dimension of a mark (spot size of a converging beam increases linearly with height (thickness), [0060], Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buller to determine height of the first mark based on the length of the footprint because [0060] of 
Accordingly, further modifying Buller in view of LaBossiere and Elfstroem with further reference to LaBossiere and using powder as taught by [0012], {[0011]} of Buller, the combined references teach wherein the filling in the depressed areas comprises: (a) depositing a given layer of powder over a depressed area of the build surface; (b) fusing the given layer of powder at the one depressed area of the build surface with the converging energy source (fusing a layer of powder with the converging energy source is how embodiments of Buller print [0222-25]; {[0185-88]}); (c) depositing a subsequent layer of powder over a depressed area of the build surface; and (d) repeating steps (a)-(c) until the filling in of the depressed areas is complete (the process of printing the support structure to fill in the depressed areas ([0030] of LaBossiere) therefore constitutes depositing a layer of powder over a depressed area, fusing that layer, depositing another layer, and repeating until the support structure is complete).
Regarding claim 3, Buller in view of LaBossiere and Elfstroem teaches wherein determining the topology of the build surface further comprises: marking the build surface with a second mark using the converging energy source (Buller, energy beam directed towards the target surface to form a footprint with a fundamental length scale, [0013-14], [0021], {[0011-12], [0019]}; energy beam adjusted with a converging lens, [0223], Fig. 13, {[00186]}); determining a second dimension of the second mark using the camera (Buller footprint length optically detected, [0013-14], [0021], {[0011-12], [0019]}), and comparing the first dimension to the second dimension (Buller, determining thickness (height) in various locations constitutes . 

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller (US 2018/0186067) [parallel references to US 62/442896 which Buller claims priority to will be presented inside of {}] in view of LaBossiere (US 2014/0358273) and Elfstroem (US 2016/0311021) as applied to claim 1 above, and further in view of Buller ‘052 (US 2017/0129052).
Regarding claim 4, Buller in view of LaBossiere and Elfstroem teaches wherein the additive manufacturing process further comprises: determining a location of protruded area of the build surface based on the determined topography (identifying a vertical deviation, [0168], {[0133]} of Buller.
Buller in view of LaBossiere and Elfstroem teaches a method substantially as claimed. Buller in view of LaBossiere and Elfstroem does not teach performing a leveling operation to the build surface to reduce variations in the topography of the build surface.  
However, in the same field of endeavor of 3D printing, Buller ‘052 teaches performing a leveling operation to the build surface to reduce variations in the topography of the build surface (ablating to remove unwanted material, [0169]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buller in view of LaBossiere and Elfstroem to remove vertical deviations through ablating as taught by [0169] of 
Regarding claim 5, Buller teaches software modeling of the 3D object and 3D printing instructions with CAD ([0384]).
Additionally, as modified, LaBossiere teaches wherein the leveling operation comprises: appending a 3D representation of the inverse of the measured topography (generated to produce a substantial mirror image of the topography with a substantially planar top surface, [0030]), and using that representation to direct the filling of the protruded area and the area surrounding the protruded area when building the object (directing the printing of a substantial mirror image of the topography with a substantially planar top surface, [0030]). Buller in view of LaBossiere and Elfstroem and as modified regarding claim 4 by Buller ‘052 teaches a method substantially as claimed. As modified, LaBossiere does not teach wherein the leveling operation comprises: appending a 3D representation of the inverse of the measured topography to a CAD file of the object to produce a custom CAD file, and using the custom CAD file to direct the filling of the protruded area and the area surrounding the protruded area when building the object, because LaBossiere does not teach the use of CAD to perform these steps.
However, in the same field of endeavor of 3D printing, Buller ‘052 teaches appending a 3D representation a CAD file (generating a CAD 3D model of a desired 3D object, [0299]) of the object to produce a custom CAD file, and using the custom CAD file to direct printing (printing a 3D object based on instructions from the CAD file, [0299])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Buller in view of LaBossiere and 
Regarding claim 6, Buller in view of LaBossiere, Elfstroem, and Buller ‘719 teaches wherein the leveling operation comprises performing an ablation process to the protruded area (as modified regarding claim 4, ablating to remove unwanted material, [0169] of Buller ‘052).  
Response to Arguments
Applicant's arguments see Remarks, filed November 20, 2020, with respect to the rejection(s) of claim(s) 1-6, and 8 under 35 U.S.C. have been fully considered but they are not persuasive. On page 5, Applicant argues that Buller in view of LaBossiere and Elfstroem fails to teach or suggest “fusing at least a portion of the layer of build material at the depressed area of the build surface with the converging energy source” because LaBossiere teaches extrusion-based additive manufacturing systems which do not use a converging energy source. This argument is not persuasive because Buller teaches printing with a converging energy source ([0222-25]; {[0185-88]}) and applying the teachings of LaBossiere would preserve how the method of Buller fuses powder. The teachings of LaBossiere modify the algorithm that Buller uses for printing (the location of what to print), not the printing method.
Applicant’s remaining arguments are based on the above alleged deficiency and are similarly unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744